UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:13-CR-481-T-17

FREDERICK JOSHUA SCOTT.

 

/
ORDER
This cause is before the Court on:
Dkt. 79 Motion for Transcript of Sentencing
Dkt. 80 Motion to Waive Costs for Copies

Defendant Frederick Joshua Scott, pro se, moves for a copy of Defendant's

sentencing transcript and Judgment without cost.

Defendant Scott entered into a Plea Agreement, pleading guilty to
Count 3 of the Indictment. The Plea Agreement contains a waiver of the
right to appeal, except under certain limited circumstances. (Dkt. 33, p. 14).
Defendant Scott was sentenced on September 19, 2014, and a Final
Judgment was entered. (Dkts. 66, 69).

Defendant Scott has not appealed the Judgment, or filed a Section
2255 or habeas petition.

In his Motion, Defendant Scott does not explain what ciaims the
documents that Defendant Scott has requested would have helped raise.
Defendant Scott has not included any allegations that might establish that

Defendant Scott is entitled to transcripts and court records at this time.

After consideration, the Court finds that Defendant Scott’s Motion
For Transcript and Motion to Waive Costs for Copies are premature, and
denies the Motions without prejudice. The Court notes that a district court’s
denial of a federal prisoner's transcript requests has been affirmed on appeal
where there is no appeal pending and the defendant had not moved to vacate
his sentence under Section 2255. See Walker v. United States, 424 F.2d 278,
279 (5" Cir.1970)(holding that “only where a [habeas] petitioner...has been granted
leave to proceed in forma pauperis and his application is pending before the court is
that petitioner entitled to be furnished copies of court records without costs.”)

Accordingly, it is

ORDERED that pro se Defendant Frederick Joshua Scott’s
Motion for Transcript of Sentencing (Dkt. 79) and Motion to Waive Cosis
For Copies (Dkt. 80) are denied without prejudice.

DONE and ORDERED in Chambers in Tampa, Florida on this LF
day of November, 2019.

 

  

per

 

 

         
  
 

A.
de eee yt, a he i Bh,
Aer me en a: Mh

PN

   

   

ij

nior United States District Judge

 

Copies to:
All parties and counsel of record

Pro Se Defendant:

Frederick Joshua Scott

59929-018

BEAUMONT MEDIUM

FEDERAL CORRECTIONAL INSTITUTION
inmate Mail/Parcels

P.O. Box 26040

Beaumont, TX 77720
